     Case 8:17-cv-02043-JLS-JDE Document 43 Filed 07/28/20 Page 1 of 2 Page ID #:475



 1
 2                                                                         JS-6
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT

10                          CENTRAL DISTRICT OF CALIFORNIA

11
12    DYLAN ITKOFF, on behalf of himself         CASE NO.: 8:17-cv-02043-JLS-JDE
      and those similarly situated,
13                                               ORDER GRANTING JOINT
14                    Plaintiff,                 STIPULATION TO REMAND

15    v.
16    ABC PHONES OF NORTH CAROLINA,
17    INC., a North Carolina corporation dba A
      WIRELESS; and DOES 1-50, inclusive,
18
                     Defendant.
19
20
21
22
23
24
25
26
27
28
     Case 8:17-cv-02043-JLS-JDE Document 43 Filed 07/28/20 Page 2 of 2 Page ID #:476



 1                                         ORDER
 2
 3          Pursuant to the parties’ Stipulation, IT IS ORDERED:
 4             1. This action is remanded to the Superior Court of Orange County,
 5                30-02017-00947398.
 6
 7
 8          Dated: July 28, 2020
 9                                              ________________________________
10                                              Hon. Josephine L. Staton
                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                1
